Citation Nr: 0522400	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected left ankle eversion laxity and recurrent 
strains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for left 
ankle eversion laxity and recurrent strains evaluated as zero 
percent disabling.  A Notice of Disagreement was received in 
September 2003.  A Statement of the Case was issued in 
January 2004.  A timely appeal was received in February 2004.  

The veteran appeared and gave testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in April 2005.


FINDING OF FACT

The veteran's left ankle disorder is manifested by subjective 
complaints of pain and instability with objective evidence of 
eversion laxity and some limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no 
higher, for service-connected left ankle eversion laxity and 
recurrent strains have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes, 5003 
and 5270 through 5274 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in June 2002, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case also notified the 
veteran of the specific reasons why this particular claim was 
denied, and the information and evidence needed to 
substantiate the claim. 

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in June 
2002 on his service connection claim.  When his notice of 
disagreement raised the new issue of the proper rating to be 
assigned his now service-connected disability, VA was not 
required to provide additional VCAA notice.  Nevertheless, 
the Statement of the Case sets out the criteria by which the 
veteran's disability was evaluated, thereby advising him of 
the type of evidence that would be needed to show entitlement 
to the benefits sought.  

Although the VCAA notice letter provided to the veteran does 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  When the veteran has received notice that 
complies with the statute and regulation, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment in July 
2002.  The veteran did not identify any private medical 
treatment received for his left ankle.  To the extent he has 
alleged the existence of other VA treatment records, he was 
asked at the Travel Board hearing and was unable to 
specifically identify any additional VA treatment for his 
left ankle.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
June 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's left ankle since he was last examined.  The veteran 
has not reported receiving any recent treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; service 
medical records; the report of the VA examination conducted 
in June 2003; and VA treatment records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a compensable evaluation for left 
ankle eversion laxity and recurrent strains is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran is currently evaluated under Diagnostic Code 
5271, at zero percent.  He is service-connected for left 
ankle eversion laxity and recurrent strains.  Diagnostic Code 
5271 evaluates limited motion of the ankle.  An ankle with 
moderate limited motion warrants a 10 percent evaluation.  An 
ankle with marked limited motion warrants a maximum 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Initially, the Board notes that evaluation of the service-
connected disorder under Diagnostic Code 5003 is not 
warranted.  Arthritis substantiated by x-ray findings due to 
trauma is rated under Diagnostic Code 5010, which applies the 
rating criteria for arthritis, degenerative, in Diagnostic 
Code 5003.  Although the veteran testified in April 2005 that 
a military orthopedic specialist told him he has arthritis in 
his left ankle and a mention of degenerative joint disease in 
an orthopedic surgery treatment note from June 2000, there is 
no current medical evidence of arthritis.  X-rays of the 
veteran's left ankle taken in June 2003 do not reveal any 
degenerative changes in the ankle.  

The veteran separated from service in October 2000.  His 
service medical records show that he had full range of motion 
in his left ankle shortly before his separation from service.  
VA treatment records from January 2002 show the veteran had 
good range of motion in his left ankle.  

There is inconsistency in the post-service medical evidence 
as to whether the veteran has limited motion of the ankle.  
Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.   The VA examiner from June 2003 
reported that the veteran had full range of motion in both of 
his ankles.  However, the actual findings from the range of 
motion testing showed dorsiflexion to 12 degrees and plantar 
flexion to 30 degrees.  Therefore, the veteran arguably had 
at least slight limited ankle motion.  Moreover, the examiner 
reported limitations with inversion of the forefoot (to 20 
degrees out of 35 degrees) and the hindfoot (zero degrees out 
of five degrees).  The veteran did have eversion laxity of 
the ankles bilaterally, as shown by more eversion than normal 
with eversion of both the forefoot and hindfoot.    

Based on the inconsistency in the reporting of the veteran's 
motion of the ankle, he is entitled to have any doubt 
resolved in his favor, and the Board will accept the actual 
range of motion findings as showing some limited motion.  
Moreover, it is also the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
minimal compensable rating for an ankle disorder is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5271 through 
5273.  After resolving reasonable doubt in favor of the 
veteran, the Board concludes that the criteria for a 10 
percent disability rating are met in accordance with the 
provisions of 38 C.F.R. § 4.59.  That is, the veteran has 
consistently complained of pain and instability in his left 
ankle.  Although the rating schedule does not require a 
separate rating for pain, the veteran's pain must be 
considered in evaluating his service-connected disorder.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints are plausible in light of the evidence.  The 
medical evidence shows that the veteran has suffered from 
laxity in the left ankle since December 1999.  Since then, 
the veteran has consistently complained that his ankle will 
"roll out" from under him, causing him pain.  He has also 
complained of increased pain when standing or walking for 
prolonged periods of time or when standing or walking on 
uneven surfaces such as rocks or carpet, and when the weather 
changes.  The veteran has been treated with anti-
inflammatories for pain in his ankle, and he uses over-the-
counter braces when the pain is bad.  He testified at the 
Travel Board hearing that he has pain almost daily when he 
works, which gets worse as the day progresses and with his 
level of activity during the day.  When he is not working, 
his feels twinges of pain in his ankle approximately once 
every four hours, which he describes as a feeling of a drill 
bit going into the bone.  

The evidence does not, however, support the contention that 
the veteran has functional loss to a degree that would 
warrant a disability rating in excess of 10 percent.  A 
disability rating greater than 10 percent could be granted 
for an ankle disorder only where there is marked limitation 
of motion, ankylosis of the ankle with plantar flexion less 
than 30 degrees, ankylosis of the subastragalar or tarsal 
joint in poor weight-bearing position, marked deformity from 
the malunion of the os calcis or astragalus, or status post 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 
through 5274.  There is no evidence of marked limitation of 
motion, ankylosis, malunion, or astragalectomy.  The 
veteran's primary complaint is pain and instability, 
especially with use of the left ankle, and that is now being 
compensated for with the grant herein.  

Accordingly, the Board finds that the evidence supports 
assignment of a 10 percent disability rating for the 
veteran's left ankle eversion laxity and recurrent strains, 
whether as moderate limitation of motion or under 38 C.F.R. 
§ 4.59.  The Board has resolved all reasonable doubt in the 
veteran's favor and has considered whether a higher rating 
can be granted under other potentially applicable diagnostic 
codes.  However, the preponderance of the evidence is against 
assignment of a higher rating.


ORDER

Entitlement to an initial disability rating of 10 percent for 
left ankle eversion laxity and recurrent strains is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


